August 26, 2011


Mr. J. Stephen Dillawn
Germer Gertz Beaman & Brown LLP
301 Congress, Suite 1700
Austin, TX 78701
Mr. Aaron Felton Allison
Allison & Ward LLP
2001 North Lamar Blvd.
Austin, TX 78705

RE:   Case Number:  10-0524
      Court of Appeals Number:  03-09-00734-CV
      Trial Court Number:  D-1-GN-09-001336

Style:      ST. DAVID'S HEALTHCARE PARTNERSHIP, L.P., LLP D/B/A ST. DAVID'S
      HOSPITAL AND ST. DAVID'S COMMUNITY HEALTH FOUNDATION
      v.
      GENARO ESPARZA, JR.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia               |
|   |Rodriguez-Mendoza        |